As filed with the Securities and Exchange Commission on April 29, 2008 Registration No. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 eMagin Corporation (Name of small business issuer in its charter) Delaware 3679 56-1764501 (State or other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 10500 N.E. 8 th Street, Suite 1400, Bellevue, WA 98004 (425)-749-3600 (Address and telephone number of principal executive offices and principal place of business) Admiral Thomas Paulsen, Interim Chief Executive Officer eMagin
